DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the request for continued examination filed 07/21/2021.
Claims 25 and 34 are newly canceled.
Claims 1-18, 26-27 and 36-37 are withdrawn.
Claims 19-24, 28-33, 35 and 38-39 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/21/2021 has been entered.

Response to Amendment/Arguments
101
The standing rejections are withdrawn.

112(a) Lack of Algorithm
The standing rejections for claims 25 and 34 are withdrawn in light of claims 25 and 34 being cancelled.
The standing rejection for claim 29 is withdrawn in light of Applicant's arguments.

112(b) Unclear Scope
Applicant contends the amendment to the claims address the standing rejections. Examiner respectfully disagrees. Regarding the system claims, Examiner suggests to amend the claims so that the system comprises all structure of all entities performing functions. Regarding the method claims, if the 

103
Applicant contends the references do not teach the amended language “wherein the at least one of the one or more encryption keys is selected randomly”, however, Applicant’s arguments have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Applicant also contends the references do not teach the encrypted data being transmitted together with at least one reference code. Examiner respectfully disagrees. As reference Varadarajan teaches the encryption key being transmitted together with the encrypted data (see at least paras 26-27, 62-63, 77), and teaches that the encryption key contains at least one reference code (see at least para 27 “a fifteen-digit series of human-readable characters”), Varadarajan necessarily reads upon the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-24 and 38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 


New Matter
Claim 19 recites “a memory, the memory storing non-transitory machine readable instructions …”. The PGPub discloses a memory storing instructions (see paras 1, 81, 162). However, the PGPub is silent with respect to these instructions being non-transitory. Rather, the PGPub discloses the memory itself being non-transitory. New matter is added.
Claims 20-24 and 38 are also rejected as they depend from claim 19.

The following is a quotation of 35 U.S.C. 112(b): 

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards his invention.

Claims 19-24, 28-33, and 38-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Unclear Scope
Claim 19 is directed to an “encryption key wallet system” comprising claimed structure of a “hardware processor” and a “memory”. However, this claim also recites limitations directed to an “encryption key wallet” (e.g. “opening … wherein the encryption key wallet is configured to reproducibly generate at least one of the one or more encryption keys in such a way that the at least one encryption key is invariant for a given set of input parameters to an algorithm that is configured to …”). As such, it is unclear whether this claim is solely directed towards the “hardware processor” and “memory”, or a combination of the “hardware processor” and “memory” with the “encryption key wallet”. Therefore, the scope is unclear. 
Claim 19 is directed to an “encryption key wallet system” comprising claimed structure of a “hardware processor” and a “memory”. However, this claim also recites limitations directed to an “algorithm” (e.g. “opening … to an algorithm that is configured to generate a same given encryption key when the algorithm is provided with a given set of input parameters”). As such, it is unclear whether this claim is solely directed towards the “hardware processor” and “memory”, or a combination of the “hardware processor” and “memory” with the “algorithm”. Therefore, the scope is unclear.
Claim 19 recites "encrypting data configured to be exchanged between the first party and at least one other party using at least one of the one or more encryption keys obtained from the encryption key wallet, wherein the at least one of the one or more encryption keys is selected randomly”. However, it is unclear whether the “obtained” and “is selected” functions refer to the same function or separate functions. Therefore, the scope is unclear.
Claim 22 is directed to an “encryption system” comprising claimed structure of a “hardware processor” and a “memory”. However, this claim also recites limitations directed to an “encryption key wallet” (e.g. “wherein the encryption key wallet is configured to exchange the encrypted data between the two parties in a synchronous manner by updating the at least one reference code or other identification of one or more encryption keys, or encryption key pairs, being used”). As such, it is unclear whether this claim is solely directed towards the “hardware processor” and “memory”, or a combination of the “hardware processor” and “memory” with the “encryption key wallet”. Therefore, the scope is unclear.
Claim 28 recites a method performed by a “hardware processor” (e.g. “A … method … the method comprises the following steps performed by the hardware processor: …”). However, the method also recites steps performed by an “encryption key wallet” (e.g. “providing … the encryption key wallet being configured to reproducibly generate at least one of the one or more encryption keys in such a way that the at least one encryption key is invariant for a given set of input parameters to an algorithm that is configured to …”). As such, it is unclear whether this method is solely directed towards the “hardware processor”, or a combination of the “hardware processor” with the “encryption key wallet”. Therefore, the scope is unclear. 
Claim 28 recites a method performed by a “hardware processor” (e.g. “A … method … the method comprises the following steps performed by the hardware processor: …”). However, the method also recites steps performed by an “algorithm” (e.g. “providing … to an algorithm that is configured to generate a same given encryption key when the algorithm is provided with a given set of input parameters”). As such, it is unclear whether this method is solely directed towards the “hardware processor”, or a combination of the “hardware processor” with the “algorithm”. Therefore, the scope is unclear.
Claim 28 recites "encrypting … wherein the one or more encryption keys are selected at random; … ; wherein the processor is configured to encrypt the data by: opening the encryption key wallet and accessing at least one of the one or more encryption keys, the at least one of the one or more encryption keys being identified by the at least one reference code”. However, it is unclear whether the “selected”, “accessing” and “being identified” steps refer to the same step or separate steps. Therefore, the scope is unclear.
Claim 28 recites "A … method … comprises …the hardware processor: … ; encrypting data … using one or more encryption keys … ; wherein the processor is configured to encrypt the data by: … ; encrypting the data with the accessed at least one encryption key”. However, it is unclear whether the two “encrypting” steps refer to the same step or separate steps. Therefore, the scope is unclear.
Claim 31 recites a method performed by a “hardware processor” because claim 28, which claim 31 depends upon, recites “A … method … the method comprises the following steps performed by the hardware processor: …”. However, the method of claim 31 also recites steps performed by an “encryption key wallet” (e.g. “wherein the method further comprises exchanging the encrypted data between the two or more parties in a synchronous manner by the encryption key wallet updating a reference code or other identification of one or more encryption keys, or encryption key pairs, being used”). As such, it is unclear whether this method is solely directed towards the “hardware processor”, or a combination of the “hardware processor” with the “encryption key wallet”. Therefore, the scope is unclear.
Claim 38 recites "deliver the at least one reference code separately for each data stream transmitted inside a data packet”. However, claim 19, which claim 38 depends upon, recites “transmitting the encrypted data together with the at least one reference code …”. Therefore, it is first unclear whether the “deliver” and “transmitting” functions refer to the same function or separate functions. And second, it is unclear whether the at least one reference code is sent together or separately with the encrypted data. Therefore, the scope is unclear.
Claim 39 recites "the hardware processor delivering the reference code separately for each data stream transmitted inside a data packet”. However, claim 28, which claim 39 depends upon, recites “transmitting the encrypted data to a receiving party together with the at least one reference code …”. Therefore, it is first unclear whether the “delivering” and “transmitting” steps refer to the same step or separate steps. And second, it is unclear whether the at least one reference code is sent together or separately with the encrypted data. Therefore, the scope is unclear.
See In re Zletz, 893 F.2d 319, 13USPQ2d 1320 (Fed. Cir. 1989) and MPEP 2173.02 (III)(B) which states “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”
Claims 20-24, 29-33, 35 and 38-39 are also rejected as they depend from either claims 19 or 28.

Lack of Antecedent Basis
Claims 20-24 and 38 recites "The encryption system …" without proper antecedent basis. Appropriate correction is needed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-21, 23, 28-30, 32, 35, and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Varadarajan (US 2014/0040147 A1) in view of Hird (US 2002/0141575 A1) in view of Barhydt (US 2016/0196553 A1).

Claim 19:
Varadarajan teaches:
a hardware processor; a memory, the memory storing non-transitory machine readable instructions, that, when executed by the hardware processor, cause the hardware processor to perform the steps of (paras 23-24)
opening an encryption key wallet stored in the memory of the encryption key wallet system (paras 58, 75)
the encryption key wallet being associated with a first party (para 75)
the encryption key wallet comprising one or more encryption keys (paras 26, 36, 62-63, 93) identifiable using at least one reference code (para 27)
encrypting data configured to be exchanged between the first party and at least one other party using at least one of the one or more encryption keys obtained from the encryption key wallet (paras 26, 36, 62-63, 93)
transmitting the encrypted data (paras 26, 36, 62-63, 93) together with the at least one reference code associated with the at least one of the one or more encryption keys used to encrypt the data to a receiving one of the at least one other party, the at least one reference code being transmitted in an unencrypted form (paras 26-27, 62-63, 77)
Varadarajan does not teach:
wherein the encryption key wallet is configured to reproducibly generate at least one of the one or more encryption keys in such a way that the at least one encryption key is invariant for a given set of input parameters to an algorithm that is configured to generate a same given encryption key when the algorithm is provided with a given set of input parameters
wherein the at least one of the one or more encryption keys is selected randomly
Hird teaches:
wherein the encryption key wallet is configured to reproducibly generate at least one of the one or more encryption keys in such a way that the at least one encryption key is invariant for a given set of input parameters to an algorithm that is configured to generate a same given encryption key when the algorithm is provided with a given set of input parameters (paras 41, 43-44)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the encryption key wallet system of Varadarajan to include an encryption key wallet configured to reproducibly generate at least one of the one or more encryption keys in such a way that the at least one encryption key is invariant for a given set of input parameters to an algorithm that is configured to generate a same given encryption key when the algorithm is provided with a given set of input parameters, as taught by Hird, in order to improve encryption security (Hird, paras 3-12).
Varadarajan in view of Hird does not teach:
wherein the at least one of the one or more encryption keys is selected randomly
Barhydt teaches:
wherein the at least one of the one or more encryption keys is selected randomly (para 32)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the encryption key wallet system of Varadarajan in view of Hird to include wherein the at least one of the one or more encryption keys is selected randomly, as taught by Barhydt, because combining prior art elements according to known methods to yield predictable results is obvious (see KSR).

Claim 20: 
Varadarajan in view of Hird in view of Barhydt teach all limitations of claim 19. Varadarajan also teaches:
wherein the encryption key wallet is at least one of: data, one or more algorithms, hardware, a micro circuit, or a file (Fig.2; paras 23, 35)

Claim 21: 
Varadarajan in view of Hird in view of Barhydt teach all limitations of claim 19. Varadarajan also teaches:
transmit an other identification of the at least one encryption key, or an encryption key pair including the at least one encryption key in an unencrypted manner (paras 26-27, 62-63, 77)

Claim 23: 
Varadarajan in view of Hird in view of Barhydt teach all limitations of claim 19. Varadarajan also teaches:
cause an exchange of information between the two or more parties (paras 26, 36, 62-63, 93)
the information being configured to indicate the at least one reference code associated with at least one of the one or more encryption keys for decrypting the encrypted data (para 26-27, 62-63, 77)

Claim 28:
Varadarajan teaches:
providing the two or more parties with an encryption key wallet (Fig.2 items 128 & 126; paras 23, 35, 58, 75)
encrypting data to be exchanged between the two or more parties using one or more encryption keys obtained from the encryption key wallet (paras 26, 36, 62-63, 93)
transmitting the encrypted data to a receiving party (paras 26, 36, 62-63, 93) together with the at least one reference code identifying the one or more encryption keys used to encrypt the data, the at least one reference code transmitted in an unencrypted form (para 26-27, 62-63, 77)
wherein the processor is configured to encrypt the data by (paras 26, 36, 62-63, 93)
opening the encryption key wallet (paras 58, 75) and accessing at least one of the one or more encryption keys (paras 26, 36, 62-63, 93)
the at least one of the one or more encryption keys being identified by the at least one reference code (para 27)
encrypting the data with the accessed at least one encryption key (paras 26, 36, 62-63, 93)
Varadarajan does not teach:
the encryption key wallet being configured to reproducibly generate at least one of the one or more encryption keys in such a way that the at least one encryption key is invariant for a given set of input parameters to an algorithm that is configured to generate a same given encryption key when the algorithm is provided with a given set of input parameters
wherein the one or more encryption keys are selected at random
Hird teaches:
the encryption key wallet being configured to reproducibly generate at least one of the one or more encryption keys in such a way that the at least one encryption key is invariant for a given set of input parameters to an algorithm that is configured to generate a same given encryption key when the algorithm is provided with a given set of input parameters (paras 41, 43-44)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Varadarajan to include an encryption key wallet configured to reproducibly generate at least one of the one or more encryption keys in such a way that the at least one encryption key is invariant for a given set of input parameters to an algorithm that is configured to generate a same given encryption key when the algorithm is provided with a given set of input parameters, as taught by Hird, in order to improve encryption security (Hird, paras 3-12).
Varadarajan in view of Hird does not teach:
wherein the one or more encryption keys are selected at random
Barhydt teaches:
wherein the one or more encryption keys are selected at random (para 32)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Varadarajan in view of Hird to include wherein the one or more encryption keys are selected at random, as taught by Barhydt, because combining prior art elements according to known methods to yield predictable results is obvious (see KSR).

Claim 29: 
Varadarajan in view of Hird in view of Barhydt teach all limitations of claim 28. Varadarajan also teaches:
implementing the encryption key wallet in a form of at least one of data, one or more algorithms, hardware, a micro circuit, or a file (Fig.2; paras 23, 35)



Claim 30: 
Varadarajan in view of Hird in view of Barhydt teach all limitations of claim 28. Varadarajan also teaches:
transmitting an other identification of the at least one encryption key, or of an encryption key pair including the at least one encryption key, in an unencrypted manner (paras 26-27, 62-63, 77)

Claim 32: 
Varadarajan in view of Hird in view of Barhydt teach all limitations of claim 28. Varadarajan also teaches:
exchanging information between the two or more parties (paras 26, 36, 62-63, 93)
the information identifying the one or more encryption keys to be used by a recipient party when decrypting the encrypted data received from a transmitting party (para 26-27, 62-63, 77)

Claim 35: 
Varadarajan in view of Hird in view of Barhydt teach all limitations of claim 28. Varadarajan also teaches:
A computer program product comprising a non-transitory computer-readable storage medium having computer-readable instructions stored thereon, the computer-readable instructions being executable by a computerized device comprising processing hardware to execute a computer implemented method as claimed in claim 28 (paras 16-20)

Claim 38: 
Varadarajan in view of Hird in view of Barhydt teach all limitations of claim 19. Varadarajan also teaches:
deliver the at least one reference code separately for each data stream transmitted inside a data packet (para 26-27, 62-63, 77)

Claim 39: 
Varadarajan in view of Hird in view of Barhydt teach all limitations of claim 28. Varadarajan also teaches:
the hardware processor delivering the reference code separately for each data stream transmitted inside a data packet (para 26-27, 62-63, 77)




Claims 22 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Varadarajan in view of Hird in view of Barhydt and further in view of Takayama (US 2009/0125429 A1).

Claim 22:
Varadarajan in view of Hird in view of Barhydt teach all limitations of claim 19. Varadarajan in view of Hird in view of Barhydt does not teach:
wherein the encryption key wallet is configured to exchange the encrypted data between the two parties in a synchronous manner by updating the at least one reference code or other identification of one or more encryption keys, or encryption key pairs, being used
Takayama teaches:
wherein the encryption key wallet is configured to exchange the encrypted data between the two parties in a synchronous manner by updating the at least one reference code or other identification of one or more encryption keys, or encryption key pairs, being used (paras 370, 407, 445)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the encryption key wallet system of Varadarajan in view of Hird in view of Barhydt to include the encryption key wallet configured to exchange the encrypted data between the two parties in a synchronous manner by updating the at least one reference code or other identification of one or more encryption keys, or encryption key pairs, being used, as taught by Takayama, because combining prior art elements according to known methods to yield predictable results is obvious (see KSR).

Claim 31:
Varadarajan in view of Hird in view of Barhydt teach all limitations of claim 28. Varadarajan in view of Hird in view of Barhydt does not teach:
exchanging the encrypted data between the two or more parties in a synchronous manner by the encryption key wallet updating a reference code or other identification of one or more encryption keys, or encryption key pairs, being used
Takayama teaches:
exchanging the encrypted data between the two or more parties in a synchronous manner by the encryption key wallet updating a reference code or other identification of one or more encryption keys, or encryption key pairs, being used (paras 370, 407, 445)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Varadarajan in view of Hird in view of Barhydt to include exchanging the encrypted data between the two or more parties in a synchronous manner by the encryption key wallet updating a reference code or other identification of one or more encryption keys, or encryption key pairs, being used, as taught by Takayama, because combining prior art elements according to known methods to yield predictable results is obvious (see KSR).

Claims 24 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Varadarajan in view of Hird in view of Barhydt and further in view of Pauker (US 2015/0294308 A1).

Claim 24:
Varadarajan in view of Hird in view of Barhydt teach all limitations of claim 19. Varadarajan in view of Hird in view of Barhydt does not teach:
the encryption key wallet is configured to be signed by one or more of a private key of a producer of data or a transmitter of data
the encryption key wallet is verified using a public key associated with the private key, wherein the public key and the private key form a public-private key pair
Pauker teaches:
the encryption key wallet is configured to be signed by one or more of a private key of a producer of data or a transmitter of data (para 34)
the encryption key wallet is verified using a public key associated with the private key, wherein the public key and the private key form a public-private key pair (para 34)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the encryption key wallet system of Varadarajan in view of Hird in view of Barhydt to include the encryption key wallet is configured to be signed by one or more of a private key of a producer of data or a transmitter of data, and the encryption key wallet is verified using a public key associated with the private key, wherein the public key and the private key form a public-private key pair, as taught by Pauker, because combining prior art elements according to known methods to yield predictable results is obvious (see KSR).



Claim 33:
Varadarajan in view of Hird in view of Barhydt teach all limitations of claim 28. Varadarajan in view of Hird in view of Barhydt does not teach:
signing the encryption key wallet by a private key of one or more of a producer of data or a transmitter of data
verifying the encryption key wallet using a public key associated with the private key, wherein the public key and the private key form a public-private key pair
Pauker teaches:
signing the encryption key wallet by a private key of one or more of a producer of data or a transmitter of data (para 34)
verifying the encryption key wallet using a public key associated with the private key, wherein the public key and the private key form a public-private key pair (para 34)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Varadarajan in view of Hird in view of Barhydt to include signing the encryption key wallet by a private key of one or more of a producer of data or a transmitter of data and verifying the encryption key wallet using a public key associated with the private key, wherein the public key and the private key form a public-private key pair, as taught by Pauker, because combining prior art elements according to known methods to yield predictable results is obvious (see KSR).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ari Shahabi whose telephone number is (571)272-2565.  The examiner can normally be reached on M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ari Shahabi/Examiner, Art Unit 3685        

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685